Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61370878, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 61370878 does not provide support for a flexible bag with first and second liquid distribution elements; the provisional application provides support for “bag” (pg. 13, pg. 19) and “filter” (pg. 14). 
Drawings
The drawings (Figures 4a-c) are objected to under 37 CFR 1.83(a) because they do not clearly show which bars correspond to which pH.  The Figures are blurry and it is not clear 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claims 11-12, the limitations “said flexible bag” and “the flexible bag” lack antecedent basis.  It is not clear if this is the flexible bag containing wet medium or hydraulic fluid.  The independent claim notes “the flexible bag contains wet medium” and “said hydraulic chamber is its own separate flexible bag”.  It is not clear if the flexible bag of claims 11-12 is for hydraulic fluid or wet medium.  Claim 13 is rejected as well since it depends from claim 11. 
Claim Rejections - 35 USC § 103
Claims 1, 6-7, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2008/0217248 by Gebauer (Gebauer) in view of U.S. Patent Publication No. 2004/0182789 by Gill et al. (Gill).
	In regards to claims 1 and 6, Gebauer teaches a method of packing a chromatography column with a flexible bag configured for containing a chromatographic medium (abstract; [0016]; [0078]).  Gebauer teaches the chromatography column comprises a housing (abstract; [0016]; [0078]). 
Gebauer teaches inserting the flexible bag into the housing of the chromatography column ([0016]; [0078]).  Gebauer teaches the flexible bag comprises an exterior wall of a non-
Gebauer teaches a medium filling port fluidically connected to the interior compartment for chromatographic medium (Figure 2, first port 133; [0064]).  
Gebauer teaches a first end piece and a second end piece attached to said exterior wall and adjacent to the first liquid distribution element and the second liquid distribution element respectively (Figure 2, first end unit 112, second end unit 113; [0059]).  Gebauer teaches the first end piece and the second end piece each comprising an opening for receipt of an inlet or an outlet for carrier liquid (Figure 2, central bore 121, second port 140; [0062]; [0065]).  
Gebauer teaches the first liquid distribution element and the second liquid distribution element is a filter (Figure 2, tubular housing 111, filter 104, filter 106; [0059]).  Gebauer teaches the first and second liquid distribution elements include pores that are porous to liquids and do not allow the chromatographic medium to pass through into a chamber of the chromatography column (Figure 2, tubular housing 111, filter 104, filter 106; [0059]).  
Gebauer teaches closing the column housing ([0059]). 

Gebauer teaches the flexible bag contains wet medium (abstract; [0003]-[0004]; [0016]).  Gebauer teaches the column housing is rigid and the packed bed is formed or compressed by axial compression of the interior compartment of the flexible bag ([0016]; [0062]). 
Gebauer teaches the system comprises a hydraulic system ([0056]; [0009]).  Gebauer teaches the packed bed is formed by compressing the chamber ([0062]).  Gebauer does not explicitly teach a hydraulic chamber and forming the packed bed by filling chamber with a hydraulic fluid.  Gebauer does not explicitly teach the interior compartment of the chromatography column comprises a hydraulic chamber.  It would be obvious to one of ordinary skill in the art at the time of the invention that the hydraulic system comprises a chamber which is filled with hydraulic fluid and compresses the packed bed. 
Gebauer teaches the packed bed is formed by compressing the chamber ([0062]).  Gebauer does not teach that the hydraulic chamber is its own separate flexible bag. 
	Gill teaches a method of packing a chromatography column (abstract).  Further, Gill teaches the hydraulic chamber is a flexible bag ([0036]).  Gill teaches the hydraulic chamber is a flexible bag which creates a bias on the packing medium ([0036]).  Gill teaches axial compression of the packing medium ([0036]).  Gill teaches the bag comprises a second compartment and the packed bed is formed or compressed by filling said second compartment with a hydraulic fluid ([0036]; reading on claim 6).
	It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the hydraulic chamber flexible bag, as taught by Gill, in the method of packing a 
	In regards to claim 7, Gebauer teaches the chromatography column comprises a movable piston or adapter and the packed bed is formed or compressed by axial movement of said piston or adapter ([0062]).
	In regards to claim 11, Gebauer teaches a consolidated bed of chromatographic medium is formed ([0062]).  Gebauer teaches loading a chemical or cell onto said consolidated bed or fluidized bed ([0011]; [0057]; [0064]).  Gebauer teaches removing said flexible bag from the chamber of said chromatography column for storage and/or transport ([0016]; [0078]). 
	In regards to claim 12, Gebauer teaches the limitations as noted above.  Further, Gebauer teaches the flexible bag can be replaced ([0016]).  Gebauer teaches a disposable bag ([0014]).  Gebauer teaches the column housing is re-usable ([0016]). 
Gebauer does not explicitly teach returning the bag and eluting said chemical from consolidated bag.  However, it would be obvious to one of ordinary skill in the art at the time of the invention to return the flexible bag to the chromatography column and elute said chemical in order to perform desired separations and obtain required separation characteristics such as purity. 
	In regards to claim 13, Gebauer teaches said chemical is a peptide ([0011]; [0057]; [0064]). 
Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. 
The Examiner has checked the drawing amendments submitted on 8/31/2020.  These drawings are not acceptable.  While the drawings have been amended to include the pH levels, the amendments are not acceptable.  The drawings (Figures 4a-c) are objected to under 37 CFR 1.83(a) because they do not clearly show which bars correspond to which pH.  The Figures are blurry and it is not clear which bars on the graph correspond to which pH they fail to show the pH levels 7.4, 5.0, and 9.0 as described in the specification.  
In regard to the Applicant’s argument that the modification proposed by the Examiner would change the principle of operation of Gebauer; Gebauer explicitly teaches a packing method which utilizes an external drive means to compress a bed to a target bed height; achieving a target bed height is an object of Gebauer; manual or automated axial movement of the end unit achieves the desired target bed height by imparting external force, the incorporation of Gill’s internal force flexible bag would have changed the principle of operation of Gebauer, the Examiner does not find this persuasive. 
The modification of Gebauer does not change the principle of operation of Gebauer.  Gebauer is directed towards compressing a bed to a target bed height; Gill is also directed towards compressing a bed to a target bed height.  Therefore, there is not a change in the principle of operation of Gebauer as both references are directed towards compressing chromatography beds.  Incorporating an internal versus external force does not change the principle of operation or make Gebauer in operable for its intended purpose. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARA M PEO/Primary Examiner, Art Unit 1777